Citation Nr: 1806671	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran previously requested the opportunity to present testimony at a hearing before a Veterans Law Judge, to be held at his local RO.  The Veteran was scheduled for such a hearing in March 2014, but contacted VA requesting that it be rescheduled.  The Veteran's hearing was rescheduled for December 2015, but the Veteran did not report on that date.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This case was initially remanded by the Board in April 2016.  At that time, the Board clarified that the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, was not subject to the regulations pertaining to petitions to reopen a previously disallowed service connection claim.  The claim was recharacterized as one of entitlement to service connection.  

The Board also finds that there has been no final decision rendered with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The RO initially issued a rating decision denying service connection for bilateral hearing loss in June 2008.  The Veteran was notified of this decision by way of a notification letter dated July 10, 2008.  Having reviewed evidence submitted by the Veteran, the RO again denied service connection for bilateral hearing loss in an April 2009 rating decision.  The Veteran was notified of this decision in a notification letter dated April 15, 2009.  Thereafter, VA received the Veteran's Notice of Disagreement (NOD) on June 23, 2009.  The appeal has subsequently been developed as a claim to reopen.  Without addressing the rating decision issued in April 2009, the Board finds that the Veteran's June 2009 NOD was received within one year of the notification letter sent in July 2008 for the June 2008 rating decision.  The NOD may be reasonably construed as a disagreement with a denial of service connection for bilateral hearing loss and thus reasonably construed as a disagreement with the June 2008 rating decision.  Thus, the format of the NOD is sufficient, and the NOD was received in a timely manner.  38 C.F.R. §§ 20.201, 20.302 (2017).  The Board has recharacterized the Veteran's appeal as listed above.  

Also in April 2016, the Board remanded a claim of entitlement to service connection for a left ankle disability.  By way of a June 2017 rating decision, service connection for a left ankle strain was granted.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned, thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The issues of entitlement to service connection for bilateral hearing loss, diabetes mellitus, type II, hypertension, a vision disorder, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260, and does not present an exceptional disability picture.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Regarding the claim decided herein, the Board also finds that there has been compliance with the prior April 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Disability Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent evaluation for his tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus), which is the maximum schedular rating available under this criteria.  Under this criteria, only a single evaluation for recurrent tinnitus may be assigned, whether the sound is perceived in one ear, both ears, or the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent evaluation for tinnitus, whether perceived as unilateral or bilateral).

Based on the foregoing, there is no legal basis to award a higher or separate schedular evaluation for tinnitus, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (noting that where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).  There is also no basis to stage the 10 percent evaluation, as the Veteran has been in receipt of the maximum 10 percent evaluation throughout the appeal period, and his symptoms have remained consistent.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Veteran presented for an audiology examination in May 2008.  The Veteran reported that tinnitus would recur once per month, each recurrence lasting for one hour.  In the January 2018 appellate brief, the Veteran's representative contended that the Veteran was entitled to an extraschedular evaluation for his service-connected tinnitus.  However, the brief fails to identify any symptoms other than the ringing in the Veteran's ear identified in the May 2008 VA examination.  Rather, the brief appeals to VA's "well established doctrine of reasonable doubt."  While some situations warrant application of reasonable doubt, regrettably, this is not one of them.  A thorough review of the record does not reveal tinnitus symptoms that were not identified in the May 2008 VA examination.  

As such, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of intermittent ringing in the ears.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

First, remand is required for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  VA provided an examination for this claim in May 2008.  This examination failed to show a present hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  However, as suggested by the Veteran's representative in a January 2018 appellate brief, the Veteran now has a hearing loss disability for VA purposes.  The Board has reviewed recent VA treatment records, and while hearing loss is noted as an active problem (as VA treatment records in 2008 did), the records are silent for current audiometric data.  In any event, the Board finds that remand is appropriate to ascertain whether a present disability is now present and whether such disability, if present, is etiologically related to conceded acoustic trauma during service.  

Second, remand is required for the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, for action consistent with the April 2016 Board remand.  A Board remand confers on the Veteran the right to compliance with the remand orders, as a matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds that there was not substantial compliance with the remand requests.

In October 2008, the Veteran submitted a statement in support of his claim asserting that he was assigned to the U-Tapao Air Force Base in Thailand in January 1967, where he worked on aircraft both departing for and returning from missions to Vietnam.  The Veteran's DD Form 214 documents a military occupational specialty of aircraft fuel systems mechanic, and his service personnel records confirm that he was stationed at the U-Tapao Air Force Base from January 1967 to January 1968, with duties as a fuel systems specialist and fuel systems repairman.  

In April 2016, the Board directed that development be conducted to ascertain whether the Veteran's duties in service would have performed duties fall under presumptive provisions pertaining to herbicide exposure in service.  As noted by the Board, changes to 38 C.F.R. § 3.307(a)(6) were enacted in June 2015 that liberalized the requirements for establishing presumptive exposure to herbicide agents, specifically, adding Air Force and Air Force Reserve service members who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era to those to whom the presumption applies.  See 80 Fed. Reg. 35,246 (June 19, 2015); see also 38 C.F.R. § 3.307(A)(6)(v). 

Thus, the Board directed that the AOJ undertake any development necessary to determine whether the Veteran "regularly and repeatedly... maintained... C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era," such as would lead to presumed exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(v) (2017).  The Board directed that, in conducting such inquiries, the AOJ should research whether the Air Force 4258th Field Maintenance Squadron in U-Tapao was assigned a C-123 aircraft known to have been used to spray an herbicide agent and whether the Veteran's duties as Fuel Systems Specialist and Fuel Systems Repairman would have included maintenance of such C-123 aircraft.

As documented in a February 2017 memorandum from the JSRRC Coordinator, research was conducted by reviewing the Veteran's exposure statements, electronic claims file, and records from the JSRRC.  The memorandum refers to a review of a copy of the U.S. Air Force Historical Research Agency for VA dated in August 2015.  The memorandum reportedly concludes that no documentation or evidence has been found in the holdings of the Historical Research Agency showing that tactical herbicides, such as Agent Orange, were ever used on any U.S. Air Force installation in Thailand for vegetation control during the Vietnam era.  Thus, exposure to herbicide agents was not conceded.  This is the extent of the development undertaken for the Veteran's claim on remand. 

Ultimately, the development undertaken is unresponsive to the April 2016 Board remand directives.  The Veteran does not contend that he was exposed to herbicides that were used at the United States Air Force Base in U-Tapao.  Rather, the underlying theory is that he was exposed to herbicides because he regularly and repeatedly maintained C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(v).  The development performed on remand did not address this specific contention, and so the Board finds that there has not been substantial compliance with the April 2016 Board remand.  The Veteran is entitled to compliance as a matter of law.  See Stegall, supra.  Therefore, remand is required for further development on this matter.  

Third, and last, as with the April 2016 remand, remand is required for the remaining claims of entitlement to service connection for hypertension, erectile dysfunction and a vision disorder because these conditions are claimed as secondary to diabetes mellitus, type II.  As the appeal seeking service connection for diabetes mellitus, type II is being remanded for further development, the appeals as to the disorders claimed as secondary to the diabetes mellitus, type II must also be remanded to allow for adjudication of the intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.   

2.  Undertake any development necessary to determine whether the Veteran "regularly and repeatedly... maintained... C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era," such as would lead to presumed exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(v) (2015).  

In conducting such inquiries, the AOJ should research whether the Air Force 4258th Field Maintenance Squadron in U-Tapao was assigned a C-123 aircraft known to have been used to spray an herbicide agent and whether the Veteran's duties as Fuel Systems Specialist and Fuel Systems Repairman would have included maintenance of such C-123 aircraft.

A determination as to whether tactical herbicides were used at U-Tapao Air Force Base in Thailand is not sufficient.  The development undertaken must address whether the Veteran and his unit regularly and repeatedly maintained C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era during the Veteran's service at U-Tapao Air Force Base in Thailand from January 1967 to January 1968.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

a)  The examiner must ascertain whether the Veteran has a bilateral hearing loss disability for VA purposes.  

b)  If the Veteran has a bilateral hearing loss disability for VA purposes, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the following:  1) exposure to acoustic trauma is conceded during the Veterans' military service, as he was exposed to aircraft engine noise; 2) the Veteran's statements in a May 2008 VA examination denying post-service acoustic trauma.

4.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


